           Case 2:21-cv-01440-JAD-NJK Document 20 Filed 09/09/21 Page 1 of 1




 1
 2
 3
 4
                                 UNITED STATES DISTRICT COURT
 5
                                         DISTRICT OF NEVADA
 6
 7   MICHAEL G. NAESSENS,
                                                               Case No. 2:21-cv-01440-JAD-NJK
 8          Plaintiff(s),
                                                                               Order
 9   v.
                                                                          [Docket No. 7]
10   CHRIS PALMER,
11          Defendant(s).
12         Pending before the Court is Plaintiff’s motion to be permitted to file electronically. Docket
13 No. 7. No response has been filed. A pro se litigant may request authorization to register as an
14 electronic filer in a specific case. Local Rule IC 2-1(b). For good cause shown, Plaintiff’s request
15 for permission to file electronically is GRANTED subject to the following:
16         •   No later than October 8, 2021, Plaintiff must file a certification that he has completed
17             the CM/ECF tutorial and is familiar with the Electronic Case Filing Procedures and the
18             Civil Menu E-Filing Categories and Events.1
19         •   Plaintiff is not authorized to file electronically until said certification is filed within the
20             timeframe specified above.
21         •   Upon timely filing of the certification, Plaintiff shall contact the CM/ECF Help Desk
22             at (702) 464-5555 to set up a CM/ECF account.
23         IT IS SO ORDERED.
24         Dated: September 9, 2021
25                                                                  ______________________________
                                                                    Nancy J. Koppe
26                                                                  United States Magistrate Judge
27
          1
            The tutorial, Electronic Case Filing Procedures, and Civil Menu E-Filing Categories and
28 Events can all be found at https://www.nvd.uscourts.gov/e-filing-permission/.

                                                       1
